     Case 3:20-cv-01490-TWR-AGS Document 18 Filed 12/08/20 PageID.431 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    AARON RAISER,                                     Case No.: 20-CV-1490 TWR (AGS)
12                                     Plaintiff,
                                                        ORDER GRANTING IN PART AND
13    v.                                                DENYING IN PART PLAINTIFF’S
                                                        EX PARTE APPLICATIONS
14    THE UNITED STATES DISTRICT
      COURT FOR THE SOUTHERN
15                                                      (ECF No. 15)
      DISTRICT OF CALIFORNIA, et al.,
16                                  Defendants.
17
18         Presently before the Court are Plaintiff Aaron Raiser’s Ex Parte Applications for
19   (A) Order Allowing CM/ECF Access, User Name and Password; and (B) for Order (1) to
20   File the Documents of Exhibit 1 and Exhibit 2 Nunc Pro Tunc, and (2) to Allow Extension
21   of Time to Serve Summons, Complaint (“Ex Parte Apps.,” ECF No. 15). Exhibit 1 is an
22   Ex Parte Application for Order Allowing CM/ECF Access, User Name and Password dated
23   October 28, 2020, (see id. at 8–12), and Exhibit 2 is an Ex Parte Application for Order
24   Allowing (1) Filing Fee Paid Nunc Pro Tunc, and (2) PACER Access IFP. (See id. at
25   13–18.) Exhibit 2 was previously accepted on discrepancy and docketed as ECF No. 12,
26   (see ECF Nos. 11, 12), which the Court granted in part and denied in part. (See ECF No.
27   13.) The Court therefore DENIES IN PART AS MOOT Plaintiff’s Ex Parte Applications
28   to the extent he seeks to have Exhibit 2 filed nunc pro tunc. As for Exhibit 1, the Court

                                                    1
                                                                           20-CV-1490 TWR (AGS)
     Case 3:20-cv-01490-TWR-AGS Document 18 Filed 12/08/20 PageID.432 Page 2 of 4



 1   GRANTS IN PART the Ex Parte Applications and DEEMS Plaintiff’s request for
 2   CM/ECF access to be filed as of October 28, 2020.
 3         Turning to the merits of Plaintiffs’ requests, regarding CM/ECF Access, “[e]xcept
 4   as prescribed by local rule, order, or other procedure, the Court has designated all cases to
 5   be assigned to the Electronic Filing System.” S.D. Cal. CivLR 5.4(a). With respect to pro
 6   se litigants, however, “[u]nless otherwise authorized by the court, all documents submitted
 7   for filing to the Clerk’s Office . . . must be in legible, paper form.” Office of the Clerk,
 8   United States District Court for the Southern District of California, Electronic Case Filing
 9   Administrative Policies and Procedures Manual, § 2(b) (Sept. 15, 2020). “A pro se party
10   seeking leave to electronically file documents must file a motion and demonstrate the
11   means to do so properly by stating their equipment and software capabilities in addition to
12   agreeing to follow all rules and policies in the CM/ECF Administrative Policies and
13   Procedures Manual.” Id. The manual refers to the Court’s official web site for CM/ECF
14   technical specifications, id. at § 1(i), which include a “[c]omputer running Windows or
15   Macintosh”; “[s]oftware to convert documents from a word processor format to portable
16   document format (PDF),” such as “Adobe Acrobat 7.0 and higher”; “[i]nternet access
17   supporting a transfer rate of 56kb or higher”; a compatible browser, such as “Firefox 15,
18   Internet Explorer 9, and Safari 5.1/6 or later version”; a “[s]canner to image non-
19   computerized documents 400 pixels per inch (ppi)”; and a PACER account. United States
20   District Court, Southern District of California, CM/ECF Information: General Information,
21   https://www.casd.uscourts.gov/cmecf.aspx#undefined1 (last visited November 23, 2020).
22         Plaintiff indicates that he “meets all technical requirements and previously was given
23   access in case 3:14-cv-02263-CAB-WVG.” (Ex Parte Apps. at 1.) Plaintiff’s declaration
24   specifies that Plaintiff has access to all of the hardware and software specified on the
25   Court’s website. (See id. at 11.) The Court therefore GRANTS IN PART Plaintiff’s Ex
26   Parte Applications to the extent he seeks CM/ECF access and ORDERS Plaintiff to
27   register as a user with the Clerk’s Office and as a subscriber per U.S. District Court for the
28   Southern District of California Electronic Case Filing Administrative Policies and

                                                   2
                                                                               20-CV-1490 TWR (AGS)
     Case 3:20-cv-01490-TWR-AGS Document 18 Filed 12/08/20 PageID.433 Page 3 of 4



 1   Procedures Manual Section 2(b). The Court reminds Plaintiff that electronic filing is
 2   privilege and that any abuse of the CM/ECF system may result in termination of his
 3   electronic filing privileges.
 4         As for Plaintiff’s request for an extension of time to serve the Summons and his First
 5   Amended Complaint, pursuant to Federal Rule of Civil Procedure 6, the Court may grant
 6   an extension of time for “good cause” if the moving party requests the extension before the
 7   applicable deadline expires. Fed. R. Civ. P. 6(b)(1)(A). Rule 6(b) must be “liberally
 8   construed to effectuate the general purpose of seeing that cases are tried on the merits.”
 9   Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1255 (9th Cir. 2010) (citing Fed. R.
10   Civ. P. 1 “[The Federal Rules] should be construed, administered, and employed . . . to
11   secure the judge, speedy, and inexpensive determination of every action and proceeding.”);
12   accord Turner v. Tierney, 678 F. App’x 580, 581 (9th Cir. 2017).
13         Plaintiff filed his Complaint on August 3, 2020, (see ECF No. 1), and his operative
14   First Amended Complaint on October 26, 2020, (see ECF No. 7), meaning that his deadline
15   to serve Defendants is January 25, 2021. See Fed. R. Civ. P. 4(m) (requiring that service
16   be made within 90 days of filing complaint); Fed. R. Civ. P. 6(a)(2)(C). The Court
17   therefore concludes both that Plaintiff’s request is timely and that Plaintiff has shown good
18   cause for an extension. Specifically, confusion regarding the payment of Plaintiff’s filing
19   fee prevented the Summons from being issued until December 8, 2020. (See ECF Nos.
20   12–13; Ex Parte Apps. at 18; ECF No. 17.) Consequently, the Court GRANTS IN PART
21   Plaintiff’s Ex Parte Applications to the extent Plaintiff seeks an extension of time to serve
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   3
                                                                              20-CV-1490 TWR (AGS)
     Case 3:20-cv-01490-TWR-AGS Document 18 Filed 12/08/20 PageID.434 Page 4 of 4



 1   his First Amended Complaint and Summons and ORDERS Plaintiff to serve Defendants
 2   on or before March 5, 2021.
 3         IT IS SO ORDERED.
 4
 5   Dated: December 8, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             4
                                                                     20-CV-1490 TWR (AGS)
